Citation Nr: 1502053	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's claim.  

VA electronic treatment records dated January 2011 through June 2011 repeatedly noted that the Veteran's record might be partially contained in paper format because of computer outages.  While the AOJ requested and obtained non-electronic VA treatment records from 1990 to October 1995, non-electronic records from 2011 were not requested or obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Therefore, on remand, all outstanding VA treatment records must be obtained.

Additionally, the Board finds that an additional VA examination is warranted to reconcile conflicting medical evidence.  The December 2009 VA examination report noted that treatment records indicated the Veteran was diagnosed with hepatitis C in October 1995.  The examination report does not indicate that the examiner conducted any testing to determine whether the Veteran still had hepatitis C.  A June 2011 VA treatment record noted that the Veteran did not have active hepatitis C, as evidenced by his negative bloodwork in December 2009.  The treatment record further noted that a treatment note dated in 2000 also indicated that the Veteran was negative for hepatitis C.  In light of the above, the Board finds that an additional VA examination is warranted to clarify whether the Veteran has or had hepatitis C since filing his claim in November 2009.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all outstanding VA treatment records to include all VA treatment records from April 2012 to present and non-electronic VA treatment records from January 2011 to June 2011.  All efforts to obtain these records must be documented in the claims file.

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his hepatitis C.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should answer the following questions:

a.  Does the Veteran now have or ever had a diagnosis of hepatitis C?

b.  If the Veteran had, but no longer has, hepatitis C state whether it is at least likely as not that he had hepatitis C at any time since filing his claim on November 3, 2009.

c.  If the Veteran has or had hepatitis C during the pendency of his claim, discuss the nature, onset, and etiology of the Veteran's hepatitis C.  Specifically, list and discuss all documented and reported pre-service, in-service, and post-service risk factors. 

d.  Provide an opinion as to whether it is at least likely as not (50 percent probability or more) that the Veteran's hepatitis C had its onset in, or is otherwise related to his military service, to include the Veteran's in-service lip sutures or reported drug use. 

Any opinions expressed must be accompanied by a complete rationale.  The VA examiner should also discuss and reconcile his or her opinions with the December 2009 VA examination report and VA treatment records, including the June 27, 2011 treatment note.

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




